DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 10/18/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejection of claim 2 has been withdrawn; and (2) the 35 U.S.C. 103 rejection of claim 2 over Yin has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-2
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			2
Amended claims: 				1
New claims: 					3
Claims currently under consideration:	1 and 3
Currently rejected claims:			1 and 3
Allowed claims:				None

Priority
Box 12 of the PTOL-326 issued on 7/20/2021 was erroneously checked and the Non-Final Office Action issued on 7/20/2021 erroneously stated that the present application had foreign priority based on PCT/JP2017/001931 filed in Japan on 1/20/2017.  However, foreign priority of the present application is not being claimed; therefore, a certified copy of the priority PCT is not required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yin (Yin et al., “Effects of Oil Extraction Methods on Physical and Chemical Properties of Red Salmon Oils (Oncorhynchus nerka)”, 2011, Journal of the American Oil Chemists’ Society, vol. 88, pages 1641-1648; IDS citation).
Regarding claim 1, Yin teaches a method for manufacturing a liquid (corresponding to extract salmon oil) (Abstract), comprising: heating a pulverized (corresponding to finely ground) salmon head to 50°C, 75°C, and 85°C, which fall within the claimed temperature range; separating a fluid component from the heated salmon head (corresponding to centrifuged) (page 1642, column 1, paragraph 3- column 2, paragraph 1); and freezing (corresponding to crude oil being stored at -23°C) (page 1642, column 2, paragraph 1) and thawing the fluid component (corresponding to analysis being performed on crude oil at 25°C) (page 1642, column 2, paragraph 2).  Since Yin teaches a method of heating a pulverized salmon head to 50°C, 75°C, and 85°C; separating the fluid component from the heated head; and freezing and thawing the fluid component as claimed and instantly disclosed, the method of Yin would gelatinize and precipitate collagen and purify the salmon growth hormone in the fluid component.  It is noted that claim 1 is a recitation of an inherent characteristic wherein the method of Yin is capable of producing the claimed liquid feed containing salmon growth hormone, as claimed and disclosed.  Regarding method claims, when the steps recited in the reference are substantially identical to that Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 3, Yin teaches the invention as disclosed above in claim 1, including the method further comprising drying the fluid component (corresponding to heating the fluid to 700°C) (page 1643, column 1, paragraph 2).

Response to Arguments
Claim Rejection – 35 U.S.C. §112(b) of claim 2: Applicant canceled claim 2; therefore, the rejection of the claim is moot.

Claim Rejection – 35 U.S.C. §103 of claims 1 and 2 over Yin: Applicant’s arguments have been fully considered and are considered unpersuasive or moot.
Applicant amended claim 1 to include a step of “freezing and thawing the fluid component to gelatinize and precipitate collagen and to purify the salmon growth hormone in the fluid component”.  Applicant stated that the claimed method makes it possible to easily purify the salmon growth hormone in a fluid component and to obtain a feed in liquid form with a high concentration of the salmon growth hormone by having 
However, when the method steps recited in the reference are substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Since Yin discloses freezing the liquid component followed by thawing the liquid component, the gelatinization and precipitation of collagen and the purification of the salmon growth hormone in the fluid component is inherent.  Furthermore, freezing of protein solutions is commonly practiced and freezing involves partitioning of proteins and other solutes in a freeze-concentrated liquid separate from the ice phase as evidenced by page 108, column 1, paragraph 1 of Biotechnology Reports, vol. 6, pages 108-111).  Therefore, one skilled in the art would readily recognize that freezing and subsequent thawing of solutions would result in precipitation and purification of solutes such as salmon growth hormone in an aqueous solution.  Since the prior art has been shown to teach the features of claims 1 and 3, Application’s arguments are unpersuasive and the rejections of claims 1 and 3 stand as written herein.  The cancelation of claim 2 moots its former rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
/KELLY P KERSHAW/Examiner, Art Unit 1791